Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
Present office action is in response to application filed 11/05/2019. Claims 1-18 are currently pending in the application.
Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-18 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. 
In particular, in independent claims 1 and 14, it is unclear which "element" the claimed "each element" (lines 13 and 8 respectively) is referring to in view of earlier recitations of "a total number of elements for review", "a percentage of elements to be concealed", "a number of concealed elements", "the percentage of elements to be concealed", "a number of concealed elements" and "each concealed element" in respective claims. Hence, the metes and bounds of the claims cannot be discerned. Claims 2-4, 15, 16 and 18 are similarly rejected for reasons given above.
Additionally, in independent claims 1 and 14, it is not clear whether "concealed elements" recited in lines 15 and 10 respectively, is same as or different from earlier recited "concealed elements
In independent claims 1 and 14t, it is unclear which of the “each element of the note” the recitation of "its time period " is intended to refer to.
In independent claims 1 and 14, the recitation of “wherein concealed elements are revealed during their time period” is ambiguous. In particular, revealing information during a time period does not necessarily means the information is revealed for the duration of the time period (emphasis added) which is contrary to “emphasizing each element of the note for its time period”. Also, it is not clear whether “their time period” refers to “time period” respective to each element or time period for “concealed elements“ as a whole.
In independent claims 1 and 14, "its time period" is ambiguous since “each element” refers to every one of two or more "elements".
It is unclear which "element" is being referred to in “a length of the element” in claim 3 in view of earlier recitations of "elements".
In claims 4 and 16, "its time period" is ambiguous since “each element” refers to every one of two or more "elements". Similarly, "its original appearance" is ambiguous since “each element” refers to every one of two or more "elements".
There is a lack of antecedent basis for "the scheduled time" in claims 9 and 11.
Dependent claims 2-13 and 15-18 are rejected for their incorporation of the above through their dependency.
The above may not be an extensive list of indefinite language issues. Applicant is responsible for reviewing the claims and making all appropriate corrections.
Examiner's Note
No art rejections are currently provided for the claims.
Conclusion
The prior art made of record and not relied upon is listed in the attached PTO Form 892 and is considered pertinent to applicant's disclosure.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDDY SAINT-VIL whose telephone number is (571)272-9845.  The examiner can normally be reached on Mon-Fri 6:30 AM -6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XUAN THAI can be reached on (571) 272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/EDDY SAINT-VIL/Primary Examiner, Art Unit 3715